DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 8-13, and 15-18 are allowable. Claims 5-7, 14, 19, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of the different species, as set forth in the Office action mailed on 3/4/21, is hereby withdrawn and claims 5-7, 14, 19, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

In claim 1, line 9, insert the word  --a--  in front of the word “magnitude”.
In claim 10, line 10, insert the word  --a--  in front of the word “magnitude”.
In claim 15, line 2, insert the word  --a--  in front of the word “magnitude”.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-7 (labeled pages 8-14) in the Applicant Arguments/Remarks Made in an Amendment filed 11/1/21, the rejoinder of claims and withdrawn restriction filed 3/4/21 as seen above, the examiner’s amendment noted above which clarifies a typographical error, and the claim language below.
Claim 1 recites a battery management circuit, comprising: a first charging channel, a Cuk circuit, and a communication control circuit, wherein at least one of charging voltage and charging current is received from a power supply device and applied directly to a battery for charging through the first charging channel, the battery comprising a first cell and a second cell coupled in series, wherein the at least one of the charging voltage and the charging current received from the power supply device is applied directly to the battery without being 
Claim 10 recites a device to be charged, comprising: a battery, comprising a first cell and a second cell coupled in series; and a battery management circuit, comprising a first charging channel, a Cuk circuit, and a communication control circuit, wherein the first charging channel, through which at least one of charging voltage and charging current is received from a power supply device and applied directly to the battery for charging, the at least one of the charging voltage and the charging current received from the power supply device is applied directly to the battery without being converted; the communication control circuit is configured to communicate with the power supply device to make a magnitude of at least one of the charging voltage and the charging current from the power supply device match a present charging stage of the battery, when the power supply device charges the battery through the first charging channel, the present charging stage of the battery is any one of a trickle charging stage, a constant-current charging stage, and a constant-voltage charging stage; and the 
Claim 15 recites a method for battery management, comprising: communicating with a power supply device to make a magnitude of at least one of charging voltage and charging current provided by the power supply device match a present charging stage of a battery, when the power supply device charges the battery through a first charging channel directly, the battery comprising a first cell and a second cell coupled in series, wherein the at least one of the charging voltage and the charging current received from the power supply device is applied directly to the battery without being converted, and the present charging stage of the battery is any one of a trickle charging stage, a constant-current charging stage, and a constant-voltage charging stage; and sending a drive signal to a Cuk circuit to drive the Cuk circuit to work, to make energy of the first cell and the second cell be transferred through the Cuk circuit to balance voltage of the first cell and voltage of the second cell, when the voltage of the first cell and the voltage of second cell are unbalanced.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD TSO/Primary Examiner, Art Unit 2859